Madsen, J.
(dissenting) — The majority in this case faults the defendant for not engaging in a Gunwall analysis to show the state constitution affords greater due process protection for a defendant charged under Washington’s persistent offender law—Three Strikes and You’re Out. State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R. 4th 517 (1986); Majority at 776. The majority acknowledges, however, that the defendant has cited this court’s cases which guarantee a defendant, facing an enhanced punishment in excess of the statutory maximum under prior recidivist laws, the right to an information notifying of the possibility of the enhanced penalty, the *785right to have a jury determine the facts supporting an enhanced sentence, and the right to have prior convictions proven beyond a reasonable doubt. Majority at 776.
This court has stated that "resort to the Gunwall analysis is unnecessary” where the court has already decided that the scope of protection under both the federal and state constitution is co-extensive. State v. Earls, 116 Wn.2d 364, 374, 805 P.2d 211 (1991). Similarly, where this court has previously decided that the state constitution aifords greater protection than the federal constitution in regard to a particular issue, there is no need to engage in a complete Gunwall analysis. See State v. Boland, 115 Wn.2d 571, 576, 800 P.2d 1112 (1990) (adopting analysis of first, second, third, and fifth Gunwall factors when same constitutional provision analyzed in previous case; only fourth and sixth factors are analyzed as applied to the particular context); State v. Russell, 125 Wn.2d 24, 58, 882 P.2d 747 (1994) (only fourth and sixth factors examined in light of new context), cert. denied 115 S. Ct. 2004 (1995). This is so because the very purpose of the Gunwall analysis is to determine the protection available under a particular provision of the state constitution in a given context. A reading of the state cases cited by the defendant here reveals that Const, art. I, § 21 does guarantee greater protection in the context of sentence enhancements than the federal constitution. Since this court has already recognized greater protection in the very context presented in this case, it is unnecessary for the defendant to present a Gunwall argument to receive state constitutional protection. To hold to the contrary, as the majority does, is to elevate form over substance and to unjustly deny the defendant the protections he deserves as a Washington State citizen.
This court has recognized a duty, where feasible and practical, to resolve constitutional questions first under the provisions of this state’s constitution before turning to the federal constitution. Collier v. City of Tacoma, 121 Wn.2d 737, 745, 854 P.2d 1046 (1993). In Collier, the re*786spondent argued that his rights under both Const, art. I, § 5 and the First Amendment were violated by the City of Tacoma ordinances restricting posting of campaign signs. The respondent did not, however, present a Gunwall analysis. This court reached the state constitution, despite the lack of such analysis, based on the fact that the court had previously decided that the state constitution provided enhanced protections in the area of free speech. See also City of Seattle v. Mesiani, 110 Wn.2d 454, 755 P.2d 775 (1988); O’Day v. King County, 109 Wn.2d 796, 749 P.2d 142 (1988); State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986). It seems clear that where this court has spoken on the protections available under the state constitution a party may avail itself of this court’s decision without the meaningless task of making a Gunwall argument to prove that, indeed, the state constitution guarantees enhanced protection
Further, it makes sense in this case to reach the state constitution because the U.S. Supreme Court ruled in 1933 that many provisions of the federal constitution, specifically those comprising the Bill of Rights, were not applicable to the states. Barron v. City of Baltimore, 32 U.S. (7 Pet.) 243, 8 L. Ed. 672 (1833). Not until the 1940s did the Supreme Court adopt its analysis of selective incorporation of federal rights through the Fourteenth Amendment to extend due process requirements to the states. See Ronald D. Rotunda & John E. Nowak, Treatise on Constitutional Law §§ 11.4-11.7, 14.2 (4th ed. 1991). The constitutional principles in the cases relied upon by defendant could not have originated in the federal constitution.
In order to reach its conclusion, the majority ignores this court’s cases and relies exclusively on federal case law. This approach is contrary to the long history of jurisprudence relating to sentence enhancements and deprives the defendant of those due process and jury trial rights guaranteed under the Washington Constitution which I have outlined in my dissenting opinion in State v. Manussier, 129 Wn.2d 652 (Madsen, J., dissenting).
*787I respectfully dissent.
Johnson and Sanders, JJ., concur with Madsen, J.